Name: Commission Regulation (EEC) No 164/88 of 21 January 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 808/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 22. 1 . 88No L 18/36 COMMISSION REGULATION (EEC) No 164/88 of 21 January 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 808/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies are holding stocks of bone-in beef ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2539/84 and Commis ­ sion Regulation (EEC) No 1687/76 0, as last amended by Regulation (EEC) No 160/88 (6), and Commission Regula ­ tion (EEC) No 2182/77 0, as last amended by Regulation (EEC) No 1809/87, subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EEC) No 808/87 should be repealed (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  1 000 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 March 1986,  2 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 May 1986,  1 000 tonnes of bone-in beef held by the Netherlands intervention agency and bought in before 1 March 1986,  1 000 tonnes of bone-in beef held by the Spanish intervention agency and bought in before 1 June 1986,  2 000 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 October 1986 ;  1 500 tonnes of bone-in beef held by the Italian inter ­ vention agency and bought in before 1 November 1986,  1 000 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 October 1986. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with Regulation (EEC) No 2539/84 together with Regulations (EEC) No 1687/76, (EEC) No 2182/77 and this Regula ­ tion . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 26 January 1988 . HAS ADOPTED THIS REGULATION : Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : 6. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . (') OJ No L 148 , 28 . 6. 1968 , p. 24 . 0 OJ No L 370, 30 . 12. 1987, p. 7 . (3) OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 170, 30 . 6 . 1987, p. 23 . f) OJ No L 190, 14 . 7. 1976, p. 1 . (6) See page 23 of this Official Journal . 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . (8) OJ No L 79, 20 . 3 . 1987, p. 31 . Article 2 1 . Notwithstanding Article 3(1 ) and (2) of Regulation (EEC) No 2182/77, the offer or, the case being, applica ­ tions to purchase : No L 18/3722. 1 . 88 Official Journal of the European Communities Article 4 1 . The security provided for in Article 5 ( 1 ) (a) of Regu ­ lation (EEC) No 2539/84 shall be 5 ECU per 100 kilo ­ grams. 2. The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be 100 ECU per 100 kilo ­ grams for unboned hindquarters intended for the manu ­ facture of the products specified in Article 1 ( 1 ) of Regula ­ tion (EEC) No 2182/77. (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation ,  a precise indication of the establishment or estab ­ lishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the applications to purchase of the offers or, the case being, the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The time limit for taking over meat of two months set in Article 6 of Regulation (EEC) No 2539/84 is replaced by one month . Article 5 ' For the purpose of this Regulation 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin . Article 6 Regulation (EEC) No 808/87 is hereby replaced . Article 7 This Regulation shall enter into force oh 22 Januajy 1988 . This - Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1988 . For the Commission Frans ANDRIESSEN Vice-President Official Journal of the European Communities 22. 1 . 88No L 18/38 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ECU por tonelada (') (2) Mindstepriser i ECU/ton (') (2) Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne (') (2) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ ECU Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') (2) Minimum prices expressed in ECU per tonne (') (2) Prix minimaux exprimÃ ©s en Ã cus par tonne (') (2) Prezzi minimi espressi in ECU per tonnellata (') (2) Minimumprijzen uitgedrukt in Ecu per ton (') (2) PreÃ §o mÃ ­nimo expresso em ECUs por tonelada (') (2) Belgique/BelgiÃ «  Quartiers arriÃ ¨re provenant des :  Achtervoeten afkomstig van : CatÃ ©gorie A / categorie A 1 000 1 750 Nederland  Achtervoeten afkomstig van : Categorie A 1 000 1 750 United Kingdom  Hindquarters from : Steers / Category C 2 000 1 750 Italia  Quarti posteriori provenienti dai : Vitelloni / Categoria A 1 500 1 750 EspaÃ ±a  Trasero : animales jÃ ³venes machos 1 000 1 750 Bundesrepublik Deutschland  Hinterviertel : Kategorie A 2 000 1 750 Ireland  Hindquarters from : Steers / Category C 1 000 1 750 No L 18/39 22. 1 . 88 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE LL  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses oÃ ­ the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIE Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82, 1040 Brussel Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82, 1040 Bruxelles , TÃ ©l . 02/230 17 40 , tÃ ©lex 240 76 OBEA BRU B BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App . 772/773, Telex : 04 1 1 56 ESPAÃ A : Servicio nacional de productos agrarios (SENPA) c/o Beneficencia 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext . 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings in- en verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302